Case 1:20-cr-00049-RJD-VMS Document 14 Filed 10/23/20 Page 1 of 6 PageID #: 101




                                                      October 23, 2020

 VIA ECF & EMAIL

 The Honorable Raymond J. Dearie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:     United States v. Noe Angel Soriano Cruz, 20-cr-49 (RJD)

 Dear Judge Dearie:

          I write on behalf of defendant Noe Angel Soriano Cruz in anticipation of sentencing,
 which is scheduled for November 9, 2020. Mr. Soriano Cruz pleaded guilty to one count of
 illegal reentry, in violation of 8 U.S.C. § 1326(a) & (b)(1), and faces a guidelines range of 18-24
 months’ imprisonment. For the reasons set forth below, we respectfully request that the Court
 impose a sentence of time-served.

          We have no substantive objections to the presentence investigation report, which
 correctly calculates Mr. Soriano Cruz’s guidelines range and states the details of his life.1
 Although this is his second illegal reentry conviction, and the PSR and Probation Department’s
 sentencing recommendation suggest that this is a heartland case, it is not. The circumstances of
 Mr. Soriano Cruz’s imprisonment during the COVID-19 pandemic have been harsh and far more
 punitive than pretrial detention or post-judgment incarceration should be, especially for a
 defendant who poses no discipline problems or any other kind of threat in custody. Given the
 difficult circumstances of his detention and the likely additional time he will be imprisoned
 under similar conditions while awaiting removal to Mexico, a downward variance of time-served
 is sufficient, but not greater than necessary, to achieve the relevant ends of sentencing. See 18
 U.S.C. § 3553(a)(1).

         Mr. Soriano Cruz was born and raised in deep poverty in a rural area in Oaxaca, Mexico.
 PSR ¶ 43. The first ten years of his life were spent in a farming village where he had no
 electricity or running water. His father left the family when he was six. From a very young age,
 Mr. Soriano Cruz had to support his family by cutting wood, working as a messenger, and
 harvesting crops in the fields. Mr. Soriano Cruz was too poor, and his family too dependent on
 his labor, to attend school regularly. Id. When he was ten, he moved to Mexico City with his

 1
   The only corrections we offer are to the PSR are to paragraph 2, which should state that Mr.
 Soriano Cruz pleaded guilty pursuant to a plea agreement, and to paragraph 8, which, based on
 information and belief, should state that Mr. Soriano Cruz’s sentences ran consecutively, not
 concurrently, which is why he spent more than a year in state custody between October 2018 and
 February 2020 on his two Queens convictions.
Case 1:20-cr-00049-RJD-VMS Document 14 Filed 10/23/20 Page 2 of 6 PageID #: 102

                                                 United States v. Soriano Cruz, No. 20-cr-49 (RJD)
                                                                                 October 23, 2020

 mother and siblings to find a better life. While their conditions marginally improved, they were
 still very difficult. Mr. Soriano Cruz continued to have to work, despite his tender age, and he
 and his family members all took whatever low-paying jobs they could find in their impoverished
 neighborhood. PSR ¶ 44. As a result, he continued to attend school sporadically, and never
 entered high school. Id. While life in Mexico City was somewhat better than before, in that he
 had access to utilities and a somewhat higher earning potential, his future remained bleak.

         The dire circumstances of Mr. Soriano Cruz’s life led him to the United States when he
 was still a boy. At 14 years of age, he trekked from Mexico City to Naples, Florida, in search of
 a better life and economic opportunity. PSR ¶ 45. This was the beginning of Mr. Soriano Cruz’s
 pattern of migration between the two countries over the next 25 years. It was also the beginning
 of the immigration violations that bring him before the Court in this case.

         The PSR fully sets forth Mr. Soriano Cruz’s immigration and criminal history. PSR ¶¶ 3-
 8, 25-31. Although we will not repeat the details of it here, the PSR shows that he has moved
 between Mexico and the United States for the last 25 years without permission from the
 American government, and that he has committed several local crimes unrelated to immigration,
 to which he pleaded guilty and served his punishments without incident. Indeed, before he was
 detained by federal authorities for this offense, Mr. Soriano Cruz had served approximately 16
 months on Rikers Island for two local offenses. The PSR also shows that he crossed the border
 for reasons that are understandable, even if they are not legally excusable or defensible.

        Mr. Soriano Cruz came to the United States repeatedly, and despite the risk of
 deportation, to seek economic opportunity and to be with or near his children living in the
 country. Mr. Soriano Cruz worked in the United States in various capacities: as a baker, a
 sandwich preparer, a cheesemaker, in retail, and in landscaping and construction. PSR ¶¶ 66-73.
 Although those positions may seem common and not especially lucrative, they offered much
 more money than he ever could have hoped to gain doing similar labor at home.

         Mr. Soriano Cruz used his earnings to support his family in Mexico. PSR ¶ 46. His
 mother, father, and sister all describe in their letters, attached as Exhibits A-C,2 how Mr. Soriano
 Cruz regularly sent them money and how much they benefitted from his financial generosity. For
 example, he helped pay for his mother’s medical care, which included gall-bladder surgery, as
 well as his father’s medications. See Exs. A, C. And he helped his family buy two properties in
 Oaxaca: a parcel for farming and a plot where he built a house that had all of the basic amenities
 he lacked as a child. PSR ¶ 76; Exs. B & C. This property will provide his family the sanctuary
 they never had and a modicum economic security for the rest of their lives.

         His family continues to love and care for him, and they want their son and brother to
 return to Mexico as soon as possible to reunite with them. As his mother, Maria, writes: “I
 understand that he’s going to be deported, and I'm waiting for him. I want to see him. I cannot
 wait to see him together with his siblings. We miss him. I’ve had a hard time talking to him
 lately because of what’s been happening with Covid, but he’s talked to his sister, and I’m
 anxious to hear from him. I’m excited to have my son back with me.” Ex. A. His sister, Socorro,

 2
  The exhibits are English translations by our office of letters that Mr. Soriano Cruz’s mother,
 Maria Cruz, father, Ramon Soriano Tapia, and sister, Socorro Soriano Cruz emailed our office.
                                                 2
Case 1:20-cr-00049-RJD-VMS Document 14 Filed 10/23/20 Page 3 of 6 PageID #: 103

                                                  United States v. Soriano Cruz, No. 20-cr-49 (RJD)
                                                                                  October 23, 2020

 echoes that desire: “Right now, I'm the only one working to help provide for our parents, and I’m
 currently the primary caregiver for our mother. Our father just recently recovered from Covid-
 19, so it has been a hard couple of months due to Noe’s incarceration. We are awaiting his
 return, judge, and hope that you can find it in your heart to help get my brother back to us as
 soon as possible.” Ex. C.

         Over the course of his time in America, Mr. Soriano Cruz also had relationships with two
 women and fathered three children: Abigail and Angel, who live in Florida, and Ramon, who
 lives in New York City. PSR ¶¶ 47-48. He has not seen Abigail and Angel for several years, and
 has not seen his son, Ramon, since his federal arrest in this case, although he does try and
 maintain contact with them by telephone from custody. Before his arrest on local charges in
 October 2018, he supported his children with financial payments to their mothers. Id. He accepts,
 with profound regret, that because he has no lawful status in the United States, he is unlikely
 ever to see his American children unless they visit him in Mexico.

         Mr. Soriano Cruz understands that he cannot come to this country again — not only
 legally, but as a practical matter. He knows that if he returns, he can expect to be arrested,
 prosecuted, and imprisoned for an even longer period, during which time he will be unable to
 earn any money to support his family and will be extremely limited in his ability to communicate
 with and see his family. The house he has nearly completed in Oaxaca for his family is now near
 completion, and he intends to return there after being deported. PSR ¶ 76; Exs. A-C. He is, as his
 sister Socorro notes, now 40 years old and too weary for the journey across the southern border
 and the constant tension of living in the shadows in America. Ex. C. Further, he is now
 sufficiently financially secure to subsist in Mexico and support himself and his family there. He
 no longer has the same economic incentive to return to the United States, nor the vigor to
 withstand the physical and mental hardships that another unlawful border crossing would entail.

          Certainly, he lacks the will to return to the United States if he stands to face anything like
 what his current period of federal imprisonment has involved. For the majority of the nine
 months Mr. Soriano Cruz will have served by the time of sentencing, he has lived in constant
 fear that the novel coronavirus will be introduced into the MDC. Moreover, has been subject to
 strict restrictions, imposed to prevent the virus’s transmission, that have drastically curtailed his
 movement in jail and ability to communicate with family and counsel. This experience has been
 searing. These months will stay with Mr. Soriano Cruz for the rest of his life, and will be a
 painful reminder of what could be in store if he ever returns to the United States.

         Since the COVID-19 pandemic struck, Mr. Soriano Cruz has been held in quasi-isolation
 at the Metropolitan Detention Center. On March 13, 2020, the MDC terminated all visitation at
 the MDC, including legal visits, to prevent the spread of COVID-19. Then, on April 1, 2020, the
 Bureau of Prisons instituted a nationwide lockdown of all its facilities, including the MDC, to
 stanch the transmission of the virus — which, as this Court is well aware, has spread through the
 BOP’s facilities at a rate much higher than in the American public. See, e.g., United States v.
 Lockhart, 2020 WL 4333010, at *2 (E.D.N.Y. July 29, 2020) (finding that “rate of infection in
 the Bureau of Prisons is almost six times higher than the national average”). For the month of
 April, Mr. Soriano Cruz was only allowed out of his cell for 30 minutes a day, three times a
 week. In May, that period of time was extended to one hour, and, on May 20, the MDC


                                                    3
Case 1:20-cr-00049-RJD-VMS Document 14 Filed 10/23/20 Page 4 of 6 PageID #: 104

                                                 United States v. Soriano Cruz, No. 20-cr-49 (RJD)
                                                                                 October 23, 2020

 permitted him and other inmates to leave their cells three hours a day, several days a week.3
 Those times out of his cell are Mr. Soriano Cruz’s only opportunity to call his family, engage in
 any recreation or socializing, and shower.

          These COVID-19 restrictions have persisted for months and remain in effect today. Since
 May 20, Mr. Soriano Cruz has been locked in his cell 24 hours a day, except for those days when
 he has been allowed out for up to three hours at a time. These are conditions on par with solitary
 confinement — except, of course, Mr. Soriano Cruz is not by himself, but must share his tiny
 cell with another stranger, which exacerbates the psychological challenges of the lockdown.
 These restrictions exceed the reasonable expectation of the deprivations of liberty during pretrial
 detention. Further, they have no end in sight, especially as COVID-19 rates of infection continue
 to rise nationally, see https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html
 (last visited Oct. 21, 2020), and the Bureau of Prisons continues its efforts to stem the virus’s
 transmission inside its facilities. Thus, any additional imprisonment will consign Mr. Soriano
 Cruz to these same conditions, perhaps until his sentence is complete.

        Being incarcerated during this extended period of lockdown has affected Mr. Soriano
 Cruz deeply. Although he has spent time in prison before, he has never experienced restrictions
 like what he has endured for the last seven-plus months. When he leaves custody, his ordeal will
 be the memory of prison he takes with him. This time incarcerated will provide an abnormally
 strong deterrent for him. And, for purposes of just punishment, it will have been a significantly
 more punitive sentence than the equivalent amount of time in a normal detention setting.

          In recognition that these COVID-19 conditions were exceeding punitive, judges in this
 and the Southern District have granted substantial downward departures in similar or even more
 serious cases. Indeed, because the unusual harshness of jail during the pandemic diminishes the
 retributive and deterrent need for a guidelines-length sentences, judges have imposed terms of
 imprisonment — including time-served sentences — that are less than half of the bottom of the
 defendants’ advisory ranges. E.g., United States v. Piper, No. 18-cr-008 (AMD) (E.D.N.Y. June
 25, 2020) (departing downwardly 75% in child pornography case and imposing time-served
 sentence); United States v. Vinas, No. 20-cr-44 (EK) (departing downwardly 63% in escape case)
 (E.D.N.Y. Apr. 20, 2020); United States v. Hendryx, No. 18-cr-478 (ENV) (E.D.N.Y. May 22,
 2020) (departing downwardly 25% from bottom of guidelines range in felon-in-possession case);
 see also, e.g., United States v. Cirino, No. 19-cr-323 (JSR) (S.D.N.Y. July 21, 2020) (departing
 downwardly 83% in Hobbs Act robbery case); United States v. Aracena de Jesus, No. 20-cr-19
 (PAE) (departing downwardly 77% in illegal reentry case and imposing time-served sentence);
 United States v. Casillas, No. 19-cr-836 (S.D.N.Y. June 2, 2020) (departing downwardly 60% in
 illegal reentry case and imposing time-served sentence); United States v. Polanco, No. 20-cr-94
 (AJN) (S.D.N.Y. May 15, 2020) (departing downwardly 60% in illegal reentry case and
 imposing time-served sentence); United States v. Garcia, No. 20-cr-27 (JGK) (S.D.N.Y. July 17,
 2020) (departing downwardly 30% in illegal reentry case and imposing time-served sentence).

        The Court should impose a similar sentence here. The draconian conditions of Mr.
 Soriano Cruz’s confinement, which have been in effect for the vast majority of his time in

 3
  The schedule has fluctuated over the last several months: at times, inmates have been allowed
 out of their cells five to six days a week; at others, they have been allowed out every other day.
                                                    4
Case 1:20-cr-00049-RJD-VMS Document 14 Filed 10/23/20 Page 5 of 6 PageID #: 105

                                                United States v. Soriano Cruz, No. 20-cr-49 (RJD)
                                                                                October 23, 2020

 federal pretrial detention, deserve great mitigating weight. Indeed, they merit a time-served
 sentence — effectively, nine months’ incarceration, or half of what the guidelines recommend.
 This is the sentence that is sufficient, but not greater than necessary, to afford just punishment
 and specific and general deterrence. See 18 U.S.C. § 3553(a)(2)(A)-(C). And it is in keeping with
 the downward variances that judges in this and the Southern District have granted for defendants
 in similar cases who lived through the same prolonged lockdown. See id. § 3553(a)(6).

         If the ongoing lockdown restrictions were not enough, a time-served sentence is further
 justified by the additional detention that Mr. Soriano Cruz can expect after he finishes his
 sentence and awaits deportation. See, e.g., United States v. Johnson, No. 19-cr-523 (ERK)
 (E.D.N.Y. July 27, 2020) (granting sentence of time-served based in part on defendant’s
 probable detention while awaiting removal post-sentencing); United States v. Temoxtle-
 Alvarado, No. 18-cr-340 (ARR) (E.D.N.Y. Aug. 15, 2018) (same). Although the pandemic has
 not stopped Immigration and Customs Enforcement from effecting removals from the United
 States to Mexico, the agency does not perform deportations immediately. Mr. Soriano Cruz,
 rather, can expect to wait up to two months for that process to be completed. During that time, he
 will be detained, likely in ICE facilities in Louisiana or Texas, where he can anticipate
 conditions that are as difficult or worse than his experience in the MDC. See Justice-Free Zones:
 U.S. Immigration Detention Under the Trump Administration,
 https://www.aclu.org/sites/default/files/field_document/justice-
 free_zones_immigrant_detention_report_aclu_hrw_nijc_0.pdf at 19, 45-56 (describing
 inadequate medical care, aging facilities, and reliance on solitary-like conditions in ICE jails
 used for removals to Mexico).

          Finally, a time-served sentence will reduce Mr. Soriano Cruz’s risk that he will contract
 or spread COVID-19 in Bureau of Prisons custody, where the rate of infection remains higher
 than in the American public at large. See, e.g., United States v. Cohetero, No. 19-cr-606 (SJ)
 (E.D.N.Y. Apr. 30, 2020) (granting time-served sentence, where guidelines recommended 8-14
 months, due to COVID-19 risks in detention). Although Mr. Soriano Cruz is not personally at
 high risk for complications from the virus, every day he remains in there is a risk he will become
 infected and infect others around him. Removing him from the American jail population will
 reduce that risk to him, the inmates with whom he is housed, and the surrounding communities
 whose members work in, and could potentially communicate the virus from, federal prison. See
 United States v. Torres, --- F.3d ---, 2020 WL 2815003, at *11 (S.D.N.Y. June 1, 2020)
 (“Realistically, the best — perhaps the only — way to mitigate the damage and reduce the death
 toll is to decrease the jail and prison population by releasing as many people as possible.”
 (quoting United States v Nkanga, --- F.Supp.3d ---, 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31,
 2020))). A time-served sentence, then, is appropriate to protect Mr. Soriano Cruz’s health and
 that of the American community as a whole.

                                          *      *       *

         Noe Angel Soriano Cruz may, on first blush, appear to present a heartland illegal reentry
 case for which a guidelines sentence would be appropriate. But neither the guidelines nor the
 PSR take into account the conditions of his confinement since the onset of the COVID-19
 pandemic. The perpetual lockdown Soriano Cruz has experienced has been an ordeal that goes


                                                 5
Case 1:20-cr-00049-RJD-VMS Document 14 Filed 10/23/20 Page 6 of 6 PageID #: 106

                                               United States v. Soriano Cruz, No. 20-cr-49 (RJD)
                                                                               October 23, 2020

 far beyond what is reasonably expected in pretrial detention or post-judgment incarceration. The
 time he has done is, simply put, harsher than what the guidelines presuppose.

         In light of Mr. Soriano Cruz’s conditions of confinement during the pandemic, we
 respectfully request that the Court grant a downward variance and impose a sentence of time-
 served, which is the equivalent of nine months’ imprisonment, so that he can return to his family
 in Mexico, where he intends to remain for good. That sentence is sufficient, but not greater than
 necessary, to provide a just punishment for this offense, given the punitive nature of the COVID-
 19 lockdown in the MDC and the additional detention Mr. Soriano Cruz will experience while
 awaiting removal to Mexico. Further, this sentence will provide adequate deterrence. Mr.
 Soriano Cruz’s final memory of the United States will be the solitary-like confinement he was
 subjected to for more than half a year. That memory will not fade, but will dissuade him from
 ever embarking on a journey across the border again.

                                                      Respectfully submitted,

                                                      /s/ Benjamin Yaster
                                                      Benjamin Yaster
                                                      Federal Defenders of New York, Inc.
                                                      (646) 842-1754
                                                      Counsel for Noe Angel Soriano Cruz

 cc:    Kayla Bensing, AUSA (via ECF)
        Frank Nikoliadis, Probation (via email)




                                                  6
